Title: To Thomas Jefferson from Pseudonym: "XYZ", 9 January 1822
From: Pseudonym: “XYZ”
To: Jefferson, Thomas

Honorable SirConfidentialMy apology for addressing to you the inclosed extract from a manuscript volume of 300 pages and now in my possession, is, that fame has given you credit for cherishing sentiments too liberal for the age we live in.If this should be the case, and you think the enclosed extracts worthy of your notice, I shall be gratified with your permission to send the whole work for your private perusal—at the same time pledging the honour of a gentleman never to make any public or private use of your opinions, or correspondence (in case you should favour me with any) without your knowledge or consent.I am a native American residing in Virginia, and should you be desirous of knowing any thing farther relative to Ben Hassans work, of myself: it will be necessary for you to have the following notice inserted in the Enquirer under the Richmond head.With sentiments of profound respect for your talents, virtues and services, I amX.Y.Z CosmopoliteCitizen T.J. requests the promised communication from the unknown Cosmopolite X.Y.Z.